Dissenting Opinion by
Price, J.:
The lower court recognized the question raised on this appeal to be whether or not a new trial is required where the tipstaff, without authority from the court and without notifying counsel, permitted the jury to disperse after *626having reached a verdict which was sealed and handed to the tvpstaff but before the verdict had been announced or recorded in open court. (Emphasis added)
The majority treats this aspect of the case as a possible argument, when indeed it is the only argument.
The taking of sealed verdicts under proper control and circumstances, while not favored under the law of this Commonwealth, is permitted but only as a matter of privilege accorded to a jury, subject to the exercise of a sound judicial discretion. This was clearly recognized in Kramer v. Kister, 187 Pa. 227 (1898), where the early history of privy verdicts and sealed verdicts is set forth in great detail, and in light of modern times and practices with some humor. The controlling principles set forth therein have not been changed through the years.
The lower court, by opinion, expressly finds that prior to announcing a verdict the jury left the jury room and dispersed for lunch and that this separation was not sanctioned by the court at anytime nor was it within the court’s knowledge but was the sole act of the tipstaff in charge at that time.
It is thus clear that the procedure here involved was without any control, instruction or direction of the court. There was absolutely no prior opportunity for judicial consideration and hence no opportunity for the trial judge, in the exercise of discretion, to direct the procedure employed. With or without prejudice such practice should be strongly condemned and must always result in a new trial.
There is one further detail of error. The practice in early common law permitted a jury, always with the permission of the judge, to return a privy verdict to the judge. The sealed verdict procedure permits the jury to seal up its verdict and the jury to return it to open court at the next court session. This difference evidenced the strong policy of keeping the sealed verdict with the jury until recorded. It differed from privy verdicts in that it *627by-passed the private deliverance of the return to the judge. In this case the deliverance was to the tipstaff, a procedure that, to my research, has never been approved in this jurisdiction, and indeed never should receive our sanction.
In those limited instances of extreme necessity where a sealed verdict is sanctioned by the court, the tipstaff should be informed that a verdict has been reached. The jury foreman should complete the verdict slip, sign and date it, place it in a sealed envelope and carry that envelope with him until handed up to the judge in open court. No other practice should be approved.
These procedures should be strictly enforced for no one can say with certainty that a litigant’s case has or has not been adversely affected by a deviation from such procedure, and any deviation from this procedure should, to my view, require a new trial regardless of prejudice.
I would reverse the order of judgment and remand for a new trial.